REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a brake actuator connected to a pressure source via a pressure-controlled relay valve having a first control port which is connected to a command line via a pressure-controlled load sensing valve, wherein the load sensing valve comprises a second control port connected to a control line via an electrical proportional valve, and an electronic controller in communication with the proportional valve and configured to generate a load-dependent control signal from trailer load information for controlling the proportional valve” is not anticipated or made obvious by the prior art of record in the examiner’s opinion and as argued in Applicant’s Remarks. The closest prior art, such as that by Boulivan (US 2018/0273014), teaches mechanical distributor valves piloted by fluid pressure in the control line rather than an electrical proportional valve controlled by an electronic controller which generates a load-dependent control signal from trailer load information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611